NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 29, 2015 *
                               Decided December 7, 2015

                                        Before

                           DIANE P. WOOD, Chief Judge

                           RICHARD A. POSNER, Circuit Judge

                           FRANK H. EASTERBROOK, Circuit Judge



No. 15-1752

CHRISTOPHER GOODVINE,                          Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Eastern District of
                                               Wisconsin.
      v.
                                               No. 13-CV-1057
GEORGE MONESE,
    Defendant-Appellee.                        Lynn Adelman,
                                               Judge.


                                      ORDER

       Christopher Goodvine, a Wisconsin inmate, suffers from mental illness and has a
history of self-harm and suicide attempts. In this action under 42 U.S.C. § 1983,
Goodvine claims that a prison psychiatrist violated the Eighth Amendment by not
intervening to forestall a suicide attempt that left him seriously injured. The district


      *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. The appeal is thus submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 15-1752                                                                       Page 2

court granted summary judgment for the defendant. Because we conclude that the
district court should have recruited counsel for Goodvine, we vacate the judgment and
remand for further proceedings.

       Goodvine suffers from personality and mood disorders and has harmed himself
repeatedly. In August 2012 he was admitted to the Wisconsin Resource Center, a
mental-health treatment facility within the state’s Department of Corrections, after
overdosing on pain medication and lacerating his arms. Goodvine had been treated
previously at WRC by the defendant, psychiatrist George Monese. Dr. Monese
conducted an intake interview, classified Goodvine as a “high” suicide risk, and noted in
his report that Goodvine had been taking the antipsychotic drug Seroquel. Dr. Monese
also documented Goodvine’s account of chronic suicidal ideation but observed that
Goodvine tends to harm himself when he does not get his way.

      A month later, Goodvine’s treatment at WRC had concluded. On October 1, 2012,
Goodvine told Dr. Monese that he was depressed about his impending discharge from
WRC and vowed to kill himself to avoid returning to a regular prison. Afterward, in his
progress notes, Dr. Monese questioned whether Goodvine’s acts of self-harm were
primarily volitional rather than impulsive.

       Nine days later, on October 10, Goodvine surrendered a stash of Seroquel and
Tylenol pills that he had hoarded, he said, for a suicide attempt. After being briefed by
the nursing staff, Dr. Monese discontinued the Seroquel prescription. Four days after
that, on October 14, Goodvine prepared a will and also requested a standard “Do Not
Resuscitate” directive specifically covering October 16 and 17. The next morning, at
eight o’clock, Dr. Monese met in the dayroom with Goodvine, who wanted the Seroquel
prescription reinstated. Goodvine avers that before leaving he told Dr. Monese he was
“imminently suicidal” and likely would harm himself immediately if returned to his cell.
But Dr. Monese insists—as he then wrote in his progress notes—that Goodvine had
mentioned ongoing, though fleeting, thoughts of self-harm and said that he didn’t
intend to hurt himself right then. Dr. Monese’s notes say that, when confronted about
the will and Do Not Resuscitate directive, Goodvine had attributed them to an earlier
bout of depression.

       After this meeting Goodvine was returned to his cell. Guards did not search him
or the cell, and he was not placed on heightened monitoring for suicide risk. Within
hours, Goodvine had covered his cell window and lacerated his right arm. A guard,
noticing the covered window, instructed Goodvine to uncover it and alerted medical
No. 15-1752                                                                           Page 3

staff. They found Goodvine still conscious, though blood was streaming down his arm
and pooling on the floor. Dr. Monese and paramedics attended Goodvine before he was
taken to the hospital. After an overnight stay he was released to WRC and then, two
days later, returned to prison.

       Goodvine sued Dr. Monese, claiming that he violated the Eighth Amendment by
doing nothing to lessen the risk of self-harm after learning during the October 15
meeting that Goodvine was presently suicidal. The district court, after denying three
requests from Goodvine to recruit counsel, granted summary judgment for Dr. Monese.
The court reasoned that a jury could not find the psychiatrist liable for deciding against
additional precautions after the October 15 meeting, since the evidence is undisputed
that Dr. Monese did not believe Goodvine to be at immediate risk, and also that
Goodvine was being closely monitored by WRC staff.

       On appeal, Goodvine challenges the adverse ruling at summary judgment and
also contends that the district court abused its discretion in not recruiting counsel.
Because we conclude that counsel should have been recruited for Goodvine, we do not
discuss the grant of summary judgment.

       Though district courts may recruit counsel for indigent litigants, 28 U.S.C.
§ 1915(e)(1), there is no right to an appointed lawyer in civil litigation, Olson v. Morgan,
750 F.3d 708, 711 (7th Cir. 2014). But we have noted on several occasions that lawsuits
involving complex medical evidence typically are more difficult for pro se litigants, as
are cases involving a defendant’s state of mind. See Santiago v. Walls, 599 F.3d 749, 761
(7th Cir. 2010); Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007) (en banc); Swofford v.
Mandrell, 969 F.2d 547, 552 (7th Cir. 1992); but see Romanelli v. Suliene, 615 F.3d 847, 852
(7th Cir. 2010) (rejecting categorical rule that claims of deliberate indifference are always
too difficult for pro se litigants). This case presents both challenges.

        In declining to recruit counsel for Goodvine, the district court reasoned that the
detail, clarity, and organization of his complaint suggested not only that Goodvine was
capable of communicating with the court and the defendant, but also that he knew what
was necessary to prove his Eighth Amendment claim, that he could request discovery
from the defendant, and that he could present his own affidavits and evidence. These
factors certainly bear on Goodvine’s capacity to represent himself, but they have little to
do with the need for medical evidence. Goodvine may have understood the necessity of
showing that Dr. Monese departed from accepted professional standards when he did
not order greater restrictions after their meeting on October 15. See Henderson v. Ghosh,
No. 15-1752                                                                            Page 4

755 F.3d 559, 566 (7th Cir. 2014) (concluding district court abused discretion in not
recruiting counsel where inmate’s claim of deliberate indifference required expert
medical evidence and proof of defendant’s state of mind); Greeno v. Daley, 414 F.3d 645,
658 (7th Cir. 2005) (pointing out that inmate’s claim of deliberate indifference was
“legally more complicated than a typical failure-to-treat claim because” expert testimony
likely would be required to assess adequacy of treatment inmate had received). But
without a lawyer to assist him in locating expert testimony, Goodvine had no way to
assemble the necessary evidence. See Henderson, 755 F.3d at 566 (pointing out that, as an
inmate, plaintiff lacked ability to engage medical expert); Santiago, 599 F.3d at 762
(noting that presenting evidence of prison doctor’s state-of-mind “is one of the more
challenging aspects of section 1983 litigation”). Thus, the district court went beyond the
bounds of its discretion when it refused to recruit counsel.

        Furthermore, Goodvine was prejudiced by the district court’s decision.
See Santiago, 599 F.3d at 765 (explaining that this court reviews totality of circumstances
to determine if there was reasonable likelihood that presence of counsel would have
altered outcome); Pruitt, 503 F.3d at 654 (noting that “[e]ven if a district court's denial of
counsel amounts to an abuse of its discretion, we will reverse only upon a showing of
prejudice”). Indeed, in granting summary judgment for the defendant, the district court
repeatedly cited a lack of evidence demonstrating that a minimally competent
psychiatrist would have taken additional steps to prevent Goodvine from harming
himself on October 15. But Goodvine could not produce this type of medical evidence
without assistance from a lawyer. See Junior v. Anderson, 724 F.3d 812, 816 (7th Cir. 2013)
(“All these gaps cry out for evidence that a lawyer could obtain but the plaintiff could
not.”); Pruitt, 503 F.3d 659–60 (explaining that litigant’s poor performance before trial or
inability to engage in necessary investigation may establish that appointing counsel
would have changed outcome).

       The judgment is VACATED, and the case REMANDED for further proceedings
consistent with this order.